Citation Nr: 0312727	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  94-41 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for burn scars of the 
face.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder claimed as a result 
of VA treatment.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an eye disorder claimed as a result of 
VA treatment.  

4.  Entitlement to compensation under the provisions 
38 U.S.C.A. § 1151 for a skin disorder claimed as a result of 
VA treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
September 1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California; and the Medical and 
Regional Office Center in Wilmington, Delaware, respectively.  
The veteran failed to report for a scheduled September 2002 
hearing before a Board Member (now Veterans Law Judge) at the 
RO.  

In a January 2003 decision, the Board denied the veteran's 
claim for entitlement to service connection for a 
cardiovascular disorder, to include a peripheral vascular 
disorder.  


REMAND

In January 2003, the Board undertook additional development 
of the issues listed on the front page of this remand 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  That development has been completed in part.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently invalidated 38 C.F.R. § 
19.9(a)(2).  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  Given the invalidation of 38 C.F.R. § 19.9(a)(2), 
the Board cannot decide the veteran's claims currently on 
appeal.  

Furthermore, in an April 2003 VA general medical examination 
report, the examiner noted that the question with respect to 
additional disability as a result of VA treatment of the 
veteran's heart was better answered by a specialist, 
preferably a cardiologist.  

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should make arrangements to 
have a cardiologist review the medical 
evidence associated with the veteran's 
claims file.  The cardiologist should 
render an opinion as to whether it is at 
least as likely as not that the veteran 
incurred any additional disability of the 
heart during his February 1997 VA 
treatment that was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, or 
due to any event not reasonably 
foreseeable.  

2.  Then, the RO should again review the 
record and adjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied, the RO should issue a 
supplemental statement of the case with 
consideration of all evidence not 
previously considered by the RO.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


